Exhibit 10.1

 

THE COCA-COLA COMPANY

1989 RESTRICTED STOCK AWARD PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

The Coca-Cola Company (the “Company”) hereby awards to the employee named below
(the “Recipient”) the number of shares of Common Stock, $.25 par value, of the
Company (the “Shares”), in accordance with and subject to the terms, conditions
and restrictions of this Agreement together with the provisions of the 1989
Restricted Stock Award Plan (the “Plan”) of the Company, which Plan is
incorporated herein by reference:

 

Name of Recipient:

 

Number of Shares Awarded:

 

Relevant Dates:  The following dates are applicable for this Agreement:

 

Award Date

 

 

 

Acceptance Date

 

 

 

[Performance Period]

(where applicable)

 

 

 

Release Date

 

 

[Performance Criteria (where applicable):  The following performance criteria
must be met for an award of Shares to be released under this Agreement.

 

The performance criteria shall be: [Performance Criteria per Section 5(d) of the
Plan].

 

[Definition of Performance Criteria]

 

The calculation of [Performance Criteria] shall be adjusted for [indicate
adjustments if any].  The intent of this adjustment is to provide a consistent
year-to-year comparison of performance on the specified measure.

 

[Performance Criteria] shall be rounded to [rounding rule].

 

TERMS AND CONDITIONS OF THIS AGREEMENT

 

(1)                                  The Shares awarded hereby shall be issued
in the name of the Recipient, and delivered to the Recipient as soon as
administratively feasible following the Release

 

1

--------------------------------------------------------------------------------


 

Date, subject to the following terms and conditions.  If the Recipient is
resident outside of the United States on the Award Date, the Compensation
Committee (or its designee), in its sole discretion, may award restricted stock
units that settle in shares at the Release Date.  Such restricted stock units
shall entitle the Recipient to receive from Recipient’s employer a cash payment,
less all applicable taxes, equal to the dividend that would be paid on an
equivalent number of shares of Company.

 

(a)                                  Conditions for Release of the Award. 
Except as provided in paragraph (1)(b), the Shares shall be released on the
Release Date only if both of the following conditions are met:  i) the Recipient
is continuously employed by the Company or a Related Company from the Award Date
until the Release Date and [(where applicable) ii) the Performance Criteria
defined above are satisfied. The Controller of the Company and the Compensation
Committee shall certify whether the Performance Criteria have been achieved. ]

 

(b)                                 Death or Disability.  In the event of
Recipient’s death, the Shares shall be released to the Recipient’s estate as
soon as administratively practicable after death.  In the event of Recipient’s
Disability, the Shares shall be released to the Recipient as soon as
administratively feasible following the determination of Disability.

 

(c)                                  Between the Award Date and the Release
Date, Recipient shall have no right to sell, exchange, transfer, pledge,
hypothecate or otherwise dispose of the Shares.  Except for these restrictions,
beginning on the Award Date, the Recipient shall, with respect to the Shares,
have all the rights of a stockholder of the Company, including the right to vote
the Shares and to receive all distributions and dividends paid with respect to
the Shares.

 

(d)           The Recipient shall indicate his or her acceptance of this
Agreement by signing and returning this Agreement by the Acceptance Date
indicated above.

 

(e)                                  In the event that the Company’s shares, as
a result of a stock split or stock dividend or combination of shares or any
other change or exchange for other securities, by reclassification,
reorganization or otherwise, are increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of Shares to be awarded
under this Agreement shall be adjusted to reflect such change in such manner as
the Board of  Directors of the Company or the Compensation Committee of the
Board of Directors may deem appropriate.  If any such adjustment shall result in
a fractional share, such fraction shall be disregarded.

 

(f)                                The Compensation Committee, in its sole
discretion, may reduce the number of Shares or payments provided to a Recipient
under this Agreement if it determines that a Recipient has failed to meet any
other applicable

 

2

--------------------------------------------------------------------------------


 

performance standards (including but not limited to, compliance with the
Company’s Code of Business Conduct and any applicable laws), or if the Recipient
owes any money to the Company or a Related Company and has failed to repay such
obligation.

 

(2)                                  Each notice relating to this award shall be
in writing.  All notices to the Company shall be addressed to the Secretary, The
Coca-Cola Company, One Coca-Cola Plaza, Atlanta, Georgia 30313.  All notices to
the Recipient shall be addressed to the address of the Recipient specified on
the face page of this Agreement.  Either the Company or the Recipient may
designate a different address by written notice to the other.  Written notice to
said addresses shall be effective to bind the Company, the Recipient and the
Recipient’s representatives and beneficiaries.

 

(3)                                  Taxes.

 

(a)                                  The Company or a Related Company will
assess the requirements regarding federal, state and/or local taxes, social
insurance, and payroll tax withholding obligations (the “Taxes”) in connection
with the Shares awarded under this Agreement, including the presentation of this
Agreement, the Recipient’s acceptance of this Agreement, the determination of
the Performance Criteria during the Performance Period, if applicable, the award
of the restricted Shares on the Award Date or an alternate Award Date, the
release of the Shares, any cash payment awarded under this Agreement, or the
subsequent disposition or transfer of the Shares (the “Potential Tax Events”). 
The Recipient acknowledges that these requirements may change from time to time
as laws or interpretations change.

 

(b)                                 When the Company determines, in its sole
discretion, that Taxes are due upon a Potential Tax Event, the Recipient shall
pay to the Company, or make arrangements satisfactory to the Company, regarding
payment of all Taxes.  The Company may require satisfaction of any withholding
taxes by payment of cash or retention of Shares or the delivery of already owned
shares of common stock of the Company in accordance with the procedures
determined by the Director, Executive Compensation.  The Company and its Related
Companies shall have the right to deduct from any payment of any kind otherwise
due to such Recipient any Taxes with respect to the Shares, if any such
obligation has not been made by such Recipient.

 

(c)                                  Irrespective of the Company or a Related
Company’s action or inaction with respect to the Taxes, the Recipient hereby
acknowledges and agrees that the ultimate liability for any and all Taxes is and
remains the responsibility and liability of the Recipient or the Recipient’s
estate.  For Recipients who are International Service Associates or other
international employees, all Taxes remain the Recipient’s responsibility, except
as expressly provided in the Company’s International Service Policy and/or Tax
Equalization Policy.  

 

3

--------------------------------------------------------------------------------


 

Recipient acknowledges that the Company and any Related Company (i) make no
representations or undertaking regarding the treatment of any Taxes in
connection with any Potential Tax Events; and (ii) do not commit to structure
the terms of the award or any aspect of the transfer of the Shares to reduce or
eliminate the Recipient’s liability for Taxes.

 

(4)                                  The Recipient hereby agrees that (a) any
change, interpretation, determination or modification of this Agreement by the
Compensation Committee shall be final and conclusive for all purposes and on all
persons including the Company and the Recipient; provided, however, that with
respect to any amendment or modification of the Plan which affects the award of
Shares made hereby, the Compensation Committee shall have determined that such
amendment or modification is in the best interests of the Recipient of such
award; and (b) this Agreement and the award of Shares shall not affect in any
way the right of the Recipient’s employer to terminate or change the employment
of the Recipient.

 

(5)                                  In the event Recipient engages in a
“Prohibited Activity” (as defined below), at any time during the term of the
agreement, or within one year after termination of Recipient’s employment from
the Company (“KO”) or any Related Company, or within one year after the Release
Date, whichever occurs latest, the Shares shall be forfeited and, if applicable,
any profit or gain associated with the Shares shall be forfeited and repaid to
KO.

 

Prohibited Activities are:

 

(a)                Non-Disparagement – making any statement, written or verbal,
in any forum or media, or taking any action in disparagement of KO or any
Related Company or affiliate thereof, including but not limited to negative
references to KO or its products, services, corporate policies, or current or
former officers or employees, customers, suppliers, or business partners or
associates;

 

(b)               No Publicity – publishing any opinion, fact, or material,
delivering any lecture or address, participating in the making of any film,
radio broadcast or television transmission, or communicating with any
representative of the media relating to confidential matters regarding the
business or affairs of KO which Recipient was involved with during Recipient’s
employment;

 

(c)                Non-Disclosure of Trade Secrets – failure to hold in
confidence all Trade Secrets of KO that came into Recipient’s knowledge during
Recipient’s employment by KO or any Related Company, or disclosing, publishing,
or making use of at any time such Trade Secrets, where the term “Trade Secret”
means any technical or non-technical data, formula, pattern, compilation,
program, device, method, technique, drawing, process, financial data, financial
plan, product plan, list of actual or potential customers or suppliers or other
information similar to any of the foregoing, which (i) derives economic value,
actual or potential, from not being generally known to and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use, and (ii) 

 

4

--------------------------------------------------------------------------------


 

is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy;

 

(d)               Non-Disclosure of Confidential Information – failure to hold
in confidence all Confidential Information of KO that came into Recipient’s
knowledge during Recipient’s employment by KO or any Related Company, or
disclosing, publishing, or making use of such Confidential Information, where
the term “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to KO and not generally known to the public or
to competitors of KO;

 

(e)                Return of Materials – failure of Recipient, in the event of
Recipient’s termination of employment for any reason, promptly to deliver to KO
all memoranda, notes, records, manuals or other documents, including all copies
of such materials and all documentation prepared or produced in connection
therewith, containing Trade Secrets or Confidential Information regarding KO’s
business, whether made or compiled by Recipient or furnished to Recipient by
virtue of Recipient’s employment with KO or a Related Company, or failure
promptly to deliver to KO all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
Recipient by virtue of Recipient’s employment with KO or a Related Company;

 

(f)                  Non-Compete – rendering services for any organization
which, or engaging directly or indirectly in any business which, in the sole
judgment of the Compensation Committee or the Chief Executive Officer of KO or
any senior officer designated by the Company, is or becomes competitive with KO;
or

 

(g)               Violation of KO Policies – violating any written policies of
KO or Recipient’s employer applicable to Recipient, including without limitation
KO’s insider trading policy.

 

(6)                                  If any of the terms of this Agreement may
in the opinion of  the Company conflict or be inconsistent with any applicable
law or regulation of any governmental agency having jurisdiction, the Company
reserves the right to modify this Agreement to be consistent with applicable
laws or regulations.

 

(7)                                  Personal Data.  The Recipient understands
that his or her employer, the Company or a Related Company hold certain personal
information about the Recipient, including but not limited to his or her name,
home address, telephone number, date of birth, social security number, salary,
nationality, job title, and details of all Shares awarded, cancelled, vested,
unvested, or outstanding (the “personal data”).  Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local
law.  Such data include but are not limited to the information provided above
and any changes thereto and other appropriate personal and financial data about
the Recipient.  The Recipient hereby provides explicit consent to the Company
and any Related Company to process any such personal data and sensitive personal
data.  The Recipient also hereby provides explicit consent to the Company and
any Related Company to transfer any such personal data and sensitive personal
data outside the country in which the Recipient is employed, and to the United
States.  The legal

 

5

--------------------------------------------------------------------------------


 

persons for whom such personal data are intended are the Company and any broker
company providing services to the Company in connection with the administration
of the Plan.  The Recipient has been informed of his or her right of access and
correction to his or her personal data by applying to the person identified in
paragraph 2.

 

(8)           Additional Consents.  The Recipient consents to and acknowledges
that:

 

(a)          the Plan is discretionary in nature and the Company can amend,
cancel or terminate it at any time;

 

(b)         these awards and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or benefits in lieu of any awards, even if similar awards have been
granted repeatedly in the past;

 

(c)          all determinations with respect to any such future awards,
including, but not limited to, the times when awards are made, the number of
Shares, and the performance and other conditions attached to the awards, will be
at the sole discretion of the Company and/or the Compensation Committee;

 

(d)         participation in this Plan or program is voluntary;

 

(e)          the value of the Shares and this award is an extraordinary item of
compensation, which is outside the scope of the Recipient’s employment contract,
if any;

 

(f)            the Shares, this award, or any income derived therefrom are a
potential bonus payment not paid in lieu of any cash salary compensation and not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, life or
accident insurance benefits, pension or retirement benefits or similar payments;

 

(g)     in the event of involuntary termination of the Recipient’s employment,
the Recipient’s eligibility to receive Shares or payments under this Agreement
or the Plan, if any, will terminate effective as of the date that the Recipient
is no longer actively employed regardless of any reasonable notice period
mandated under local law, except as expressly provided in this Agreement;

 

(h)         the future value of the Shares is unknown and cannot be predicted
with certainty;

 

(i)             (for individuals other than employees of the Company) the award
has been made to the Recipient in his or her status as an employee of his or her
employer and can in no event be understood or interpreted to mean that the
Company is his or her employer or that he or she has an employment relationship
with the Company;

 

6

--------------------------------------------------------------------------------


 

(j)             no claim or entitlement to compensation or damages arises from
the termination of this Agreement or diminution in value of the Shares and the
Recipient irrevocably releases the Company and his or her employer, if different
from the Company, from any such claim that may arise;

 

(k)          participation in the Plan or this Agreement shall not create a
right to further employment with the Recipient’s employer and shall not
interfere with the ability of the Recipient’s employer to terminate the
Recipient’s employment relationship at any time, with or without cause; and

 

(l)             The Plan and the Agreement set forth the entire understanding
between the Recipient, the Company, and any Related Company regarding the
acquisition of the Shares and supercedes all prior oral and written agreements
pertaining to this award.

 

(9)   Governing Law.  This Agreement has been made in and shall be construed
under and in accordance with the laws of the State of Delaware, USA.

 

(10)   Headings. Paragraph headings are included for convenience and shall not
affect the meaning or interpretation of this Agreement.

 

 

 

THE COCA-COLA COMPANY

 

 

 

BY:      THE COMPENSATION COMMITTEE

 

 

 

 

 

 

 

Authorized Signature

 

I have read the above Agreement and hereby accept the above award under the
terms and conditions of this Agreement and I agree to be bound thereby and by
the actions of the Compensation Committee.

 

Recipient

 

 

 

 

 

Date:

 

 

 

7

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto The Coca-Cola Company (“the Company”) , a Delaware corporation
(FEIN 58-628465),                      shares of the Common Stock of the
standing in my name on the books of the Company represented by
Certificate(s) No(s).                                      herewith, and do
hereby irrevocably constitute and appoint any officer or any duly authorized
representative of the Company attorney to transfer the said stock on the books
of the Company with full power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------